Citation Nr: 0105688	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO).  The Board remanded this matter 
to the RO in September 2000 for additional development.  The 
RO complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by severe occupational 
and social impairment, with symptomatology including 
depression, alcohol dependence, and sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.130, 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his PTSD is more disabling than 
currently evaluated.  As to the veteran's claim for a higher 
rating, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Specifically, the VA provided the veteran with a 
timely and comprehensive examination, acquired relevant 
treatment records, and afforded him with the opportunity to 
have a personal hearing.  Therefore, the VA has fulfilled its 
duty to assist the veteran in developing facts that are 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The 
record shows that the RO granted service connection for PTSD 
in an October 1997 rating decision and assigned a 50 percent 
evaluation effective from April 1997.  The veteran filed a 
Notice of Disagreement to this initial rating award.  
Therefore, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from the 
effective date of service connection through the present, and 
separate ratings may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999)

As a preliminary matter, the Board is cognizant that the U.S. 
Court of Appeals for the Federal Circuit recently held that a 
veteran may receive compensation for alcohol or drug related 
disabilities arising secondarily from a service-connected 
disability, and that alcohol or drug related disabilities may 
be used as evidence of the increased severity of a service-
connected disability.  See Allen v. Principi, No. 99-7199 
(February 2, 2001).  The veteran's representative, in its 
February 2001 Informal Hearing Presentation, requested that 
the Board consider the application of this recent decision.  
The Board observes that, by rating decision dated April 1999, 
the RO granted service connection for the veteran's 
alcoholism and depression as symptoms of his PTSD.  
Therefore, the Board will include the impairment caused by 
the veteran's alcoholism in its determination of the proper 
disability evaluation for his PTSD.

During a VA examination in August 1997, the veteran reported 
that he lived alone and that he was currently receiving no 
psychiatric treatment.  He had numerous jobs since his 
discharge from service.  He had difficulty maintaining jobs 
because of problems getting along with others and because of 
his alcohol use.  He currently worked part-time as a cook and 
bartender and also belonged to the Army National Guard.  He 
had attempted to attend school on several occasions but 
always dropped out.  He had problems being near others and 
with concentration and memory.  However, he had an Associates 
degree in Art.

The veteran reported that he sometimes isolated himself at 
home for several days.  At other times, he was not afraid and 
had no difficulty leaving his home.  He was moody, lost his 
temper frequently, had guilt feelings, and suffered from 
sleep impairment.  He drank a lot and described himself as an 
alcoholic.  He had recurrent and intrusive recollections of 
his Vietnam experience, as well as nightmares.  He had 
flashbacks, particularly during his training with the 
National Guard.  Reminders of Vietnam, especially hearing a 
helicopter, caused intense psychological distress.  He also 
experienced a diminished interest in activities, detachment 
from others, increased arousal, irritability, and 
hypervigilance.

Upon examination, the veteran was alert and oriented, with 
normal, but occasionally tangential, speech.  He had suicidal 
thoughts but would not commit suicide because of religious 
beliefs.  He expressed no homicidal or psychotic ideations.  
The examiner commented that the veteran's symptoms caused a 
significant social and occupational impairment.  The examiner 
noted that the veteran suffered from almost constant 
depression, weight loss, insomnia, fatigue, loss of energy, 
and alcohol dependence.  Diagnostic testing found severe 
clinical depression and a profile consistent of someone with 
PTSD in severe distress.  The examiner diagnosed the veteran 
with chronic PTSD, alcohol dependence, and severe recurrent 
major depressive disorder.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 45.

The examiner found it likely that the veteran's depression 
and alcoholism were secondary to the PTSD.  PTSD caused most 
of the veteran's social and occupational impairment, and a 
small proportion was caused by and worsened by the depression 
and alcohol dependence.  The examiner opined that the GAF 
score represented relatively severe social and occupational 
impairment due to avoidance and hyperarousal symptoms.

VA clinical records show that the veteran requested 
detoxification and treatment for depression and alcoholism in 
January 1998.  He reported a long history of alcoholism 
exacerbated by his PTSD symptoms, and of using alcohol as a 
tranquilizer for his PTSD symptoms.  He complained of 
symptoms including blackouts, insomnia, mood swings, 
flashbacks, intrusive thoughts, nightmares, and paranoia.  He 
was unable to retain jobs due to his PTSD; however, he was 
currently serving in the Army National Guard.

The veteran was given a psychiatric evaluation in July 1998.  
The veteran reported that he had been diagnosed with PTSD and 
depressive disorder the previous year and that he was 
receiving counseling at the Veterans Resource Center.  He 
served with the Army National Guard for 12 years, but was 
discharged a few months ago due to his psychiatric disorder.  
He complained of being depressed most days, with additional 
symptoms of nervousness, flashbacks, insomnia, intrusive 
thoughts, nightmares, and fluctuation in energy, desire, and 
appetite.  He isolated himself and felt suspicious of others.  
He used alcohol to alleviate his symptoms.  Mental status 
examination found the veteran to be alert and oriented, with 
coherent thought and speech processes.  He exhibited a 
constricted affect but had no psychotic, suicidal, or 
homicidal thoughts.  Judgment and insight were intact.  The 
veteran was diagnosed with PTSD, depressive disorder, and 
alcohol abuse. 

In May 1999, the veteran reported that he had nightmares 
every other week and intrusive thoughts more frequently.  He 
had episodes of sadness and continued sleep impairment.  Both 
of these problems were helped by medication.  He continued to 
use alcohol.  His energy and appetite fluctuated but he was 
interested in things.  Objectively, he was alert, oriented, 
and cooperative.  Speech and thought processes were normal.  
His affect was constricted and he expressed no suicidal, 
homicidal, or psychotic intentions.  Judgment and insight 
were intact.  The veteran was assessed with PTSD, alcohol 
abuse, and depressive disorder, and assigned a GAF score of 
60.  The following month, the veteran claimed that he had 
been depressed since November and that he continued to have 
sleep disturbance, lack of interest, irritability, and social 
isolation.  In November 1999, the veteran reported that he 
was still drinking and did not want further referral or 
intervention.

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  Under the rating schedule, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon the above subjective complaints and objective 
findings, the Board finds that the current symptomatology 
associated with the veteran's PTSD meets the criteria for the 
next higher evaluation.  Specifically, the veteran suffers 
from near constant, severe depression, and has significant 
occupational and social impairment.  He cannot maintain jobs 
due to his inability to get along with others.  He lives 
alone and apparently has no close familial or social 
relationships, preferring to be isolated.  Other continuous 
symptomatology includes nightmares, intrusive thoughts, 
flashbacks, and chronic sleep impairment.  The veteran has 
exhibited tangential speech and he has expressed suicidal 
ideations, although he claims that he would not commit 
suicide.  In addition, the veteran remains dependent on 
alcohol to alleviate his PTSD symptomatology.  This 
dependence has remained severe and chronic.  Finally, the VA 
examiner assigned a GAF score that represented serious 
impairment, while a VA psychiatrist later assigned a GAF 
score that represented moderate impairment.

In summary, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation.  See 38 C.F.R. § 4.7 (2000).  
Nevertheless, the Board finds that the veteran is entitled to 
no more than a 70 percent rating as his symptomatology does 
not include total occupational impairment, gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or significant memory loss.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for PTSD is granted.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

